Title: Reply to a Speech of Lieutenant Governor Hutchinson, 31 July 1770
From: Adams, John,Cushing, Thomas,Hancock, John,Leonard, Daniel,Adams, Samuel,Denny, Thomas,Gallison, John,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      31 July 1770. MS, fair copy, in the hand of Samuel Adams (MB). Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 63–71. Prepared by a committee appointed 26 July, composed of Thomas Cushing, John Hancock, Daniel Leonard, Samuel Adams, JA, Thomas Denny, and John Gallison (same, p. 62).
      The second session of the General Court began 25 July with a speech from Hutchinson to both houses. He pressed his arguments for maintaining the legislature in Cambridge and urged House and Council to reconsider their decision not to proceed to business until back in Boston (same, p. 58–61). The following day the House voted to adhere to the resolution of 6 June (see calendar entry for 7 June, above) and to refuse to conduct business in Cambridge. The committee described above was named to draft an answer to Hutchinson’s speech and to notify him of the representatives’ decision to stand by their earlier policy. Before acceptance, the report was recommitted, and when resubmitted it was debated paragraph by paragraph (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), p. 62–63). On 3 August, despairing of any cooperation from the General Court, Hutchinson prorogued the legislature to 5 September (same, p. 78).
     